Citation Nr: 0333614	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  00-04 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied, as not well-grounded, the 
veteran's claims of entitlement to service connection for a 
chronic gastrointestinal disorder to include peptic ulcer 
disease and reflux, chronic right leg injury residuals, 
chronic ingrown right great toenail residuals including 
infection residuals, and hypertension.  

In May 2000, the veteran was afforded a personal hearing at 
the Jackson, Mississippi, RO, and in October 2001 the RO 
reviewed the veteran's claims and denied them on the merits.  

In September 2002, the Board rendered a decision on all 
issues except the claim of entitlement to service connection 
for hypertension, for which the Board deemed further 
development was necessary.  Given a recent decision of the 
United States Court of Appeals for the Federal Circuit, the 
Board remanded the matter in June 2003 in order to afford the 
RO the opportunity to consider the additional evidence 
developed by the Board and readjudicate the claim on appeal.  
The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
veteran's current hypertension is related to his service.
CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The veteran was notified of 
this change in the law by letters in February 2001 and March 
2001 from the RO.       

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Given the ultimate 
outcome in this case, the veteran will clearly not be harmed 
by the Board proceeding to appellate consideration without 
further delay.        

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  Here, the March 2001 RO 
letter informed the veteran that the law states that VA must 
make reasonable efforts to help him get evidence necessary to 
support his claim, stating further that VA would help him to 
get such things as medical records, employment records, or 
records from other Federal agencies.  The letter stated, 
though, that the veteran had to give VA enough information 
about such records to enable VA to request them for him from 
the person or agency that had the records.  Additionally, the 
letter stated that VA would assist him by providing a medical 
examination or getting a medical opinion if it was decided 
such was necessary to make a decision on his claim.  In this 
regard, the veteran was afforded two VA examinations, in 
September 1999 and December 2002.  The reports from these 
examinations have been associated with the veteran's claims 
folder and considered in conjunction with his claim.      

In addition, the supplemental statement of the case (SSOC), 
issued in July 2003, reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claim, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2003), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  


He was further advised that VA would make efforts to obtain 
records in the custody of a Federal department or agency.  
See 38 C.F.R. § 3.159(c)(2) (2003).  Finally, he was notified 
that VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2003).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).     

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

				II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including hypertension, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The relevant medical evidence here includes service medical 
records (SMR's), private treatment records, and VA 
examination reports, and an October 2003 private medical 
report.  

As for the veteran's SMR's, the veteran's enlistment 
examination report shows that his blood pressure was 122/78.  
The veteran's separation examination report notes that high 
blood pressure was diagnosed in 1967 at a change of station 
physical and was attributed to an overweight condition.  It 
was further noted that no treatment was received.  However, 
no such diagnosis was listed at separation.  His blood 
pressure was 118/74.  When the veteran was seen on May 27, 
1968, for right-side chest pain; his blood pressure reading 
was listed as 146/82.  On May 29, 1968, it was 118/82.  

The post-service evidence includes hospital reports from 
Mercy Hospital dated in August 1969 related to complaints of 
nausea, vomiting, and upper abdominal cramps.  The veteran's 
blood pressure was noted as 140/98.  Among the numerous other 
private treatment records is an April 1970 report from Mercy 
Hospital listed his blood pressure as 130/82, as did a March 
1974 note.  An August 17, 1983 note from Dr. Karl W. Hatten 
reported the veteran's blood pressure as 130/100 and a 
February 16, 1984 note also reported a reading of 130/100 and 
stated that the veteran was given Lopressor on a trial basis.  
Other records include a report from Vicksburg Medical Center, 
dated in April 1984, which noted a reading of 140/90 and 
diagnosed mild hypertensive vascular disease, controlled.  A 
July 1986 report noted readings of 150/110 and 130/80.  A 
diagnosis of mild hypertensive vascular disease was listed.  
A 1999 record from Vicksburg Medical Center listed a 
diagnosis of hypertensive cardiovascular disease.  

The veteran underwent a VA examination in September 1999.  
The examination report notes that the veteran's blood 
pressure readings were 154/90 and 154/92 sitting, 154/90 
reclining, and 154/94 standing.  The report further notes 
that the veteran brought three blood pressure readings with 
him.  One was recorded as 140/94 and was taken on September 
9, 1999, from the Sleep Lab at University Hospital.  The 
other two were dated September 15, 1999, and were from the 
Health Department in Vicksburg.  The readings were recorded 
as 150/100 and 140/90.  The examiner diagnosed the veteran 
with hypertension.   



At the May 2000 personal hearing, the veteran testified that 
he was diagnosed with hypertension in the 1970's.  

The veteran underwent another VA examination in December 
2002.  The examiner states in the report that the veteran's 
claims folder was reviewed.  Upon examination, his blood 
pressure readings were 134/90 and 134/92 sitting, and 132/82 
reclining.  The examiner also noted that his blood pressure 
earlier in the morning, which was recorded by a nurse, was 
142/82.  The examiner diagnosed him with hypertension.  The 
examiner noted the May 27, 1969, elevated systolic reading.  
He also noted the elevated reading on August 17, 1983, which 
he stated to be the first evidence of hypertension in the 
claims folder.  The examiner concluded by noting that there 
was no evidence to support origination of hypertension either 
in service or within one year of separation of service.  

Finally, the record contains a medical report by a Dr. Anne 
Marie Gordon, dated in October 2003.  Dr. Gordon stated that 
she reviewed the veteran's claims folder and pertinent 
medical records.  In the report, she referenced the veteran's 
medical records, specifically noting the diagnosis in 1967 
and elevated readings in 1969 and in the 1970's.  She stated 
that despite the absence of treatment for hypertension until 
the early 1980's, she believed that the earlier evaluations 
could be considered a precursor of his subsequent diagnosis.  
She concluded that is was as likely as not that the blood 
pressure elevations that occurred within service and within 
the presumptive period, as well as the suggestion of high 
blood pressure at change of station physical in 1967, were 
indicators of his current diagnosis of hypertension.     

Based on the foregoing, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that the current 
hypertension was at least as likely as not incurred in 
service as described in the October 2003 medical report by 
Dr. Anne Marie Gordon.  The veteran did have a diagnosis of 
hypertension in service, was seen post-service for 
hypertension, and again, Doctor Gordon indicated that the 
current hypertension was as likely as not present in service.  
As such, the Board finds that the evidence is at least in 
equipoise in this case and, thus, service connection is in 
order.  38 C.F.R. § 3.102 (2003).


ORDER

Service connection for hypertension is granted.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



